Case: 14-15040   Date Filed: 09/03/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15040
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:14-cr-00117-LSC-SGC-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MATTHEW DAVID AYERS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                             (September 3, 2015)

Before ED CARNES, Chief Judge, JULIE CARNES and FAY Circuit Judges.

PER CURIAM:
              Case: 14-15040     Date Filed: 09/03/2015   Page: 2 of 2


      W. Scott Brower, appointed counsel for Matthew David Ayers in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ayers’s convictions and total

sentence are AFFIRMED.




                                          2